DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 29 December 2021, the Request for Continued Examination has been accepted and the amendments to the claims have been entered into the application.  By this amendment, claims 2, 4-11, 14-52, & 57-65 are cancelled, claim 68 has been added, and claims 1, 3, 12-13, 53-56, & 66-68 are currently pending in the application.  The claim amendments have been considered and the following rejections are presented to address the newly claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3, 12-13, 53, 55-56, and 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2007/0105471 by Wang et al (Wang) in view of U.S. Pre-Grant Publication 2006/0248623 by Miller (Miller).
Regarding claim 1, Wang discloses a system of ballistic-resistant panels comprising: a first ballistic-resistant panel comprising a ceramic plate system, said first ballistic-resistant panel having opposing first ballistic-resistant panel front and back surfaces (See at least Paragraph 0041); and a second ballistic-resistant panel formed from a plurality of ballistic-resistant fabric sheets, said second ballistic-resistant panel having opposing second ballistic-resistant panel front and back surfaces (See at least Paragraph 0040).
Wang further discloses that other suitable mechanical fasteners can be utilized to attach the layers of the armor assembly together, but does not mention the specific types of fasteners.
Miller, a related prior art reference, discloses a first fastener coupled to said first ballistic-resistant panel; and a second fastener coupled to said second ballistic-resistant panel, said second fastener configured to releasably engage with said first fastener to fasten said second ballistic-resistant panel front surface to said first ballistic-resistant panel back surface in fixed adjacent relation to provide releasably engaged ballistic-resistant panels; wherein in said fixed adjacent relation, said first and second ballistic-resistant panels are precluded from (i) axial movement away from one another, (ii) lateral movement in relation to one another, and (iii) vertical movement in relation to one another upon subjection to one or more ballistic threats (See at least Paragraphs 0020-0022, provided such snaps to each of the layers for attachment would meet the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Wang with the noted teachings of Miller.  The suggestion/ motivation for doing so would have been to utilize appropriate fasteners as suggested by Wang with a reasonable expectation of success.
Regarding claim 3, Wang further discloses wherein said ceramic plate system comprises a ceramic plate encased in a containment layer (See at least Paragraph 0041).
Regarding claim 12, Miller further discloses a plurality of said first fasteners coupled to said first ballistic- resistant panel back surface in spaced apart relation proximate a first ballistic-resistant panel perimeter, and a plurality of said second fasteners coupled to said second ballistic-resistant panel front surface in spaced apart relation proximate a second ballistic-resistant panel perimeter (See Figures, clearly illustrated).
Regarding claim 13, Miller further discloses wherein a first ballistic-resistant panel inner portion and a second ballistic-resistant panel inner portion are void of corresponding said first and second fasteners (See Figures, clearly illustrated).
Regarding claim 53, Wang further discloses wherein each said ballistic-resistant fabric sheet comprises a plurality of fibers bonded by a resin (See at least Paragraphs 0035 and 0041).
Regarding claim 55, Wang further discloses wherein said ballistic-resistant fabric sheets are formed from a material selected from the group consisting of: fiberglass, aramid fibers, para-aramid fibers, meta-aramid fibers, polyolefins, and thermoplastic polyethylenes (See at least Paragraph 0015).
Regarding claim 56, Wang further discloses wherein said ballistic-resistant fabric sheets comprise ultra-high-molecular-weight polyethylenes (See at least Paragraph 0015).
Regarding claim 66, Wang further discloses wherein said first and second ballistic-resistant panels dispose within a garment to provide a ballistic-resistant garment (See at least Paragraphs 0034 and 0041).
Regarding claim 67, Wang further discloses wherein said first and second ballistic-resistant panels dispose within a pocket of said garment (See at least Paragraphs 0034 and 0041).
Regarding claim 68, Wang discloses a system of ballistic-resistant panels comprising: a first ballistic-resistant panel comprising a ceramic plate system, said first ballistic-resistant panel having opposing first ballistic-resistant panel front and back surfaces (See at least Paragraph 0041); a second ballistic-resistant panel formed from a plurality of ballistic-resistant fabric sheets, said second ballistic-resistant panel having opposing second ballistic-resistant panel front and back surfaces (See at least Paragraph 0040), and wherein said first and second ballistic-resistant panels are configured for disposition within a pocket of a garment to provide a ballistic-resistant garment (See at least Paragraphs 0034 and 0041).

Miller, a related prior art reference, discloses a first fastener coupled to said first ballistic-resistant panel proximate a first ballistic- resistant panel perimeter; and a second fastener coupled to said second ballistic-resistant panel proximate a second ballistic-resistant panel perimeter; wherein a first ballistic-resistant panel inner portion and a second ballistic-resistant panel inner portion are void of corresponding said first and second fasteners; and wherein said second fastener is configured to releasably engage with said first fastener to fasten said second ballistic-resistant panel front surface to said first ballistic-resistant panel back surface in fixed adjacent relation to provide releasably engaged ballistic-resistant panels (See at least Paragraphs 0020-0022, provided such snaps to each of the layers for attachment would meet the aforementioned limitations).  Additionally, using snaps would allow the layers to be releasably engaged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Wang with the noted teachings of Miller.  The suggestion/ motivation for doing so would have been to utilize appropriate fasteners as suggested by Wang with a reasonable expectation of success.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Miller as applied to claim 1 above, and further in view of U.S. Patent 9,003,946 issued to Daley et al (Daley).
Regarding claim 54, Wang as modified by Miller does not discloses that the panels comply with NIJ Standard 0101.06.
Daley, a related prior art reference, discloses wherein said first and second ballistic-resistant panels comply with NIJ Standard- 0101.06 (See Section “Background of the Invention”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Wang as modified by Miller above with the noted teachings of Daley.  The suggestion/ motivation for doing so would have been to ensure proper protection of the wearer as indicated by Daley.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641